                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ANDRES JOAQUIN TAFOYA,

              Petitioner,

v.                                                      No. CV 17-0379 RB/CG

RICK MARTINEZ,

              Respondent.

     ORDER GRANTING MOTION FOR EXTENSION OF TIME TO FILE OBJECTIONS

        THIS MATTER is before the Court upon Petitioner’s Sealed Motion for Extension

of Time to File Objections to Proposed Findings and Recommended Disposition [Doc.

44], (Doc. 45), filed December 10, 2018. The Court, having reviewed the Motion and

noting that Respondent takes no position on the relief requested, finds that the Motion is

well-taken and should be GRANTED.

        IT IS THEREFORE ORDERED that Petitioner may file objections to the

Proposed Findings and Recommended Disposition, (Doc. 44), on or before December

17, 2018.




                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
